DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-16 have been considered but are moot.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites a securing element. However, claim 11 depends from claim 1 and claim 1 already recites a first and second fastening elements. There is no support for both securing element and fasteners together in specifications.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remblad (7,225,483) in view of Bullock (9,427,055), Wakeman (US 2016/0107552) and Amram (US 2004/0065708).
An apparatus for protecting an epithelial layer from surface contaminants comprising: a portable enclosure; the portable enclosure 16 comprising an internal space, an internal surface and an external surface; a deployable covering 40; the deployable covering being affixed to the internal surface the apparatus being selectively in a deployed state and a closed state; the deployable covering 26; the receptacle being positioned within the internal space; the receptacle being coupled to the internal surface.
However, Remblad fails to disclose a first binding element and a second binding element; the first binding element being affixed to the first lateral side; the second binding element being affixed to the second lateral side; the first binding element and the second binding element being demountably coupled to each other.
Bullock discloses a first binding element 22a and a second binding element 22b; the first binding element being affixed to the first lateral side; the second binding element being affixed to the second lateral side; the first binding element and the second binding element being demountably coupled to each other.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Bullock and use binding elements with coupling in the invention of Remblad for the purpose of preventing the covering from being detached from the surface accidentally.
Furthermore, Remblad fails to disclose a first fastening element; a second fastening element; a first fastener; a second fastener; the first fastener being connected with the external surface; 216/534,776 the second fastener being connected with the external surface; the first fastener and the second fastener being oppositely positioned to each other; the first fastening element being rotatably coupled to the external surface via the first fastener; the second fastening element being rotatably coupled to the external surface via the second fastener; the first fastening element extending distal to the external surface; the second fastening element extending distal to the external surface; the first fastening element having axial flexibility along a length thereof; the second fastening element having axial flexibility along a length thereof; the first fastening element comprising a first structure; the second fastening element comprising a second structure; the first structure and the second structure being complementary to each other.
Amram discloses a first fastening element 32 (figure e 4); a second fastening element 32 (two of them are shown in figure 4); a first fastener 83 (figure 4); a second fastener 83 (opposite side); the first fastener being connected with the external surface; 216/534,776 the second fastener being connected with the external surface; the first fastener and the second fastener being oppositely positioned to each other; the first fastening element being rotatably coupled to the external surface via the first fastener; the second fastening element being rotatably coupled to the external surface via the second fastener; the first fastening element extending distal to the external surface; the second fastening element extending distal to the external surface; the first fastening element having axial flexibility along a length thereof; the second fastening element having axial flexibility along a length thereof; the first fastening element comprising a first structure 44; the second fastening element comprising a second structure 44; the first structure and the second structure being complementary to each other.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Arman and use the strap or band system in the invention of Remblad because it allows the strap/band to be easily attach and detach in different areas thus allowing it be carried in different way with low cost.
Finally, Remblad fails to disclose the deployable covering comprising an antimicrobial coating.
Wakeman discloses the deployable covering comprising an antimicrobial coating (para 0095).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Wakeman and use an antimicrobial coating in the invention of Remblad for the purpose of preventing the spread of germs.
  Regarding claim 8, Remblad discloses a system for enabling protection an epithelial layer from surface contaminants comprising: a bench 42 comprising a functional surface; the apparatus of claim 1 positioned proximate to the functional surface; and wherein the deployable covering 40 is positioned adjacent to and coplanar with the functional surface.
Regarding claim 13, Remblad discloses a method for enabling protection of an epithelial layer from surface contaminants comprising: converting the apparatus of claim 1 from closed stateto deployed state; and positioning the deployable covering 40 adjacent to and coplanar with a functional surface of a bench 42.
 Regarding claims 9 and 10, Bullock discloses the deployable covering 12 comprises a first lateral side and a second lateral side; the deployable covering comprises a first binding element 22a affixed to the first lateral side and a second binding element 22b affixed to the second lateral side; and the first binding element and the second binding element extend across a non-functional surface of the bench and aredemountably coupled to each other, wherein one or more of the first binding element comprises axial flexibility along a length of the first binding element; and the second binding element comprises axial flexibility along a length of the second binding element.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Bullock and use binding elements with coupling in the invention of Remblad for the purpose of preventing the covering from being detached from the surface accidentally.
Regarding claim 11, Amram discloses a securing component 40 comprising a first end and a second end, the first end coupled to and extending distal to an external surface of the portable enclosure, the second end comprising a second fastening element; and wherein the first fastening element comprises a first structure complementary to a second structure of a second fastening element; and the second fastening element is positioned on the external surface or on another securing component coupled to the external surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Arman and use the strap or band system in the invention of Remblad because it allows the strap/band to be easily attach and detach in different areas thus allowing it be carried in different way with low cost.
Regarding claim 14, Bullock discloses extending one or more of a first binding element 22a of the deployable covering and a second binding element 22b of the deployable covering across a nonfunctional surface of the bench; and demountably coupling the first binding element to the second binding element and thereby securing the apparatus of claim 1 to the bench.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Bullock and use binding elements with coupling in the invention of Remblad for the purpose of preventing the covering from being detached from the surface accidentally.
 Regarding claims 12, 15, Wakeman discloses the deployable covering comprises a surface; and the surface comprises an antimicrobial coating (para 0095).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Wakeman and use an antimicrobial coating in the invention of Remblad for the purpose of preventing the spread of germs.
 Regarding claim 16, Wakeman discloses further comprising coating a surface of the portable enclosure with an antimicrobial material (para 0095).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Wakeman and use an antimicrobial coating in the invention of Remblad for the purpose of preventing the spread of germs.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/               Primary Examiner, Art Unit 3636